Case 6:20-cv-00010-SEH Document 11 Filed 04/24/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION

BROADCAST MUSIC, INC.;
WARNER-TAMERLANE
PUBLISHING CORP.; LESS THAN
ZERO MUSIC; SOUTHFIELD ROAD
MUSIC; FAKE AND JADED MUSIC;
SCREEN GEMS-EMI MUSIC, INC;
FOURTEENTH HOUR MUSIC INC.;
SPRINGTIME MUSIC, INC.;
RONDOR MUSIC INTERNATIONAL,
INC. d/b/a IRVING MUSIC; SONGS
OF UNIVERSAL, INC.; CROOKED
CHIMNEY MUSIC INC.; GOLD HILL
MUSIC, INC.,

Plaintiffs,

Vs.

L & J CAISSEY INC. d/b/a GRUB
STAKE a/k/a THE ORIGINAL GRUB
STAKE a/k/a THE GRUBSTAKE
LOUNGE; LOUIS CAISSEY, JR. and
JEANETTE CAISSEY, each
individually,

Defendants.

 

 

No. CV 20-10-H-SEH

ORDER

Plantiffs having filed a Notice of Dismissal with Prejudice,

 

'Doc. 10.
Case 6:20-cv-00010-SEH Document 11 Filed 04/24/20 Page 2 of 2

ORDERED:
This case is DISMISSED with prejudice, each party to bear its own costs

and fees.

+
DATED this _Y¥ ~ day of April, 2020.

AM E. HADDON

United States District Judge
